Citation Nr: 0840745	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-03 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (RO) in Wichita, Kansas



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
January 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision of the RO that 
denied the veteran's claim.  The veteran filed a timely 
appeal of this determination to the Board.  

In December 2006, the Board remanded this matter for 
additional development and adjudication.  It has now been 
returned to the Board for further review.


FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy while serving on active duty.  

2.  A current diagnosis of PTSD due to a verified or 
potentially verifiable stressor during the veteran's active 
service is not shown.  


CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in June 2002, September 2004, and 
November 2007, the veteran was furnished notice of the type 
of evidence needed in order to substantiate her claim for 
service connection, including notice that a disability rating 
and effective date will be assigned if service connection is 
awarded, Dingess v. Nicholson, 19 Vet. App. 473 (2006), as 
well as the type of evidence VA would assist her in 
obtaining.  The veteran was also informed that she should 
send to VA evidence in her possession that pertains to the 
claim, and was advised of the basic law and regulations 
governing the claim, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claim.  

The RO also provided the veteran and her representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claim, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment reports, a VA examination, and 
statements submitted by the veteran and her representative in 
support of the claim.  The Board also notes that this claim 
has been remanded for additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and expending of VA's resources is not warranted.  
See 38 U.S.C.A. § 5103A.  

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In June 1999, revised the regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  

The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If the claimed stressor is not combat-related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  When a claim of PTSD is 
based on a non-combat stressor, "the non-combat veteran's 
testimony alone is insufficient proof of a stressor," 
Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), and 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist only of after-the-fact 
medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

Here, the veteran contends that she has developed PTSD as a 
result of sexual assaults that occurred during active 
service.  The provisions of 38 C.F.R. § 3.304(f) were 
recently amended to address the development of PTSD due to 
assault.  

This regulation now states that if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f) (3).  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Here, the Board notes that none of the 
veteran's alleged stressors involve combat with the enemy.  
And there is no evidence to suggest that the veteran ever 
engaged in combat, and she does not contend otherwise.  
Therefore, the Board finds that the veteran did not engage in 
combat with the enemy.  

In a September 2003 statement, the veteran described the 
stressors that she believes led to the development of PTSD.  
Each of these incidents involved sexual assaults at the hands 
of various other soldiers.  The veteran, however, does not 
specify when or where these assaults took place (except in 
very general terms) and, while the veteran does mention some 
names, she only identifies the soldiers involved by either 
the first or last name, but not both.  

Here, the Board notes that the veteran's service treatment 
records do not show any complaints of or treatment for sexual 
or personal assault in service.  There are records of 
treatment for various female conditions, including vaginitis.  
In addition, one treatment note indicated that the veteran 
was noted to be having frequent intercourse with symptoms of 
itching, discharge, burning and irritation.  There was no 
indication of a history of venereal disease and a pelvic 
examination was indicated to be normal.  A 1979 treatment 
note indicated depressed mood due to the recent break-up of 
an engagement.  And the veteran was seen on several occasions 
for menstrual cramps and also for a yeast infection.  At one 
point, the veteran indicated that she was trying to get 
pregnant and another treatment report indicated that the 
veteran was three month pregnant.  Upon discharge from the 
service, the veteran's medical examination indicated that the 
veteran was normal in all respects.

Here, the Board also notes that the veteran's service 
personnel records do not indicate any disciplinary actions or 
demotions.

After service, the veteran sought treatment for psychiatric 
conditions.  She indicated that she had been sexually abused 
by her brother and that her parents were physically and 
emotionally abusive and failed to protect her from her 
brother.  No mention was made of sexual assault in the 
military until approximately 2001.  The veteran's medical 
records contain diagnoses of major depressive disorder and 
PTSD.

The veteran was also provided a VA psychiatric examination 
dated in June 2008.  The examiner indicated that the 
veteran's claims file had been reviewed in connection with 
the examination.  After a lengthy examination and interview 
with the veteran, the examiner diagnosed the veteran with 
PTSD and major depressive disorder.  The examiner took note 
of the veteran's report of sexual abuse by her older brother 
and her reports of sexual abuse in the military.  The 
examiner also indicated that the veteran denied substance 
abuse or disciplinary infractions during service.  She was 
noted to have been married while in the military (from 1979) 
and divorced in 1986.  She remarried in 1991.  The examiner 
indicated that the veteran's reports of sexual assault in the 
military were consistent with the stressor criteria and also 
noted that, while the veteran's military medical records did 
not offer direct reports of the assaults, her medical records 
did report a number of visits for gynecological issues and an 
indication of feelings of depression related to the break up 
of a relationship.  The examiner indicated that these visits 
may offer substantiation of her claim and that it may be that 
her frequent medical visits were efforts to avoid assault and 
harassment or were primitive efforts to receive attention and 
intervention to stop the assaults.  The examiner also noted 
the veteran's reported history of childhood sexual abuse and 
indicated that it was just as likely as not that the sexual 
assaults in the military exacerbated her PTSD symptoms.    

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran has been diagnosed with PTSD, the 
evidence contained in the veteran's claims file does not 
serve to corroborate the claimed in-service stressors.  There 
is no medical evidence in the veteran's service medical 
records or service personnel records, or any evidence outside 
of the veteran's own statements, tending to verify the 
veteran's in-service sexual assaults.   In addition, there 
are no records from law enforcement authorities or rape 
crisis centers tending to support the assaults, and the 
mental health records since service do not mention military 
sexual assault until approximately 2001.  While there were 
pregnancy tests and treatment for vaginitis and other female 
conditions in service, the veteran was noted to be married 
and trying to get pregnant at the time.  The Board also notes 
that there are no statements from family members, roommates, 
fellow service members, or clergy tending to support her 
claim, and there are no indications that the veteran 
requested a transfer to another military duty assignment or 
that her work or job performance deteriorated, that she 
engaged in substance abuse, or had episodes of depression, 
panic attacks, or anxiety without an identifiable cause while 
in the military.  

While the Board is sympathetic to the veteran's case, 
applicable law states that, when a claim of PTSD is based on 
a non-combat stressor, "the non-combat veteran's testimony 
alone is insufficient proof of a stressor," Dizoglio v. 
Brown , 9 Vet. App. 163, 166 (1996), and "credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist only of after-the-fact medical 
nexus," Moreau v. Brown, 9 Vet. App. 389, 396 (1996).   In 
this case, the only direct evidence in the record that the 
veteran was sexually assaulted in service is her own 
statements and treatment records based on her statements.  

In addition, the Board notes that the June 2008 VA examiner 
indicated that the veteran's military medical records did not 
offer direct reports of the assaults.  She did, however, 
comment that the veteran's medical records did report a 
number of visits for gynecological issues and an indication 
of feelings of depression related to the break up of a 
relationship.  The examiner indicated that these visits may 
offer substantiation of her claim and that it may be that her 
frequent medical visits were efforts to avoid assault and 
harassment or were primitive efforts to receive attention and 
intervention to stop the assaults.  

Here, the Board notes that service connection may not be 
based on speculation or remote possibility.  An unsupported 
opinion noting only that the veteran's condition (or in this 
case the veteran's frequent visits to the doctors) "may" 
possibly be related to service (or "may" offer 
substantiation of her claim) is insufficient to form a basis 
for a grant of service connection.  38 C.F.R. § 3.102 (2003).  
See, e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative to provide medical nexus evidence to well ground 
cause of death claim); Winsett v. West, 11 Vet. App. 420, 424 
(1998) (physician's opinion in cause of death case that list 
of conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  

In sum, the Board notes that in order to grant service 
connection for PTSD, credible supporting evidence that the 
claimed in-service stressor occurred must be presented.  38 
C.F.R. § 3.304(f); Cohen.  This has not been accomplished in 
this case.  Without such evidence that the claimed in-service 
stressor occurred, service connection for PTSD must be 
denied.  


ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals










 Department of Veterans Affairs


